DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.

Status of Claims
Claims 1-6, 13, 15-17, 21-23 and new claim 24 are presently under consideration as set forth in applicant’s amendments to the claims filed with the response dated 20 July 2022. Claims 7-10, and 18-20 remain withdrawn from consideration, claims 11-12, and 14 remain cancelled.
Applicant’s amendments to the claims filed with the response dated 20 July 2022 have overcome the prior art and indefiniteness rejections of record, and these rejection are therefore withdrawn.
The objection to the specification in the prior office action is withdrawn in view of applicant’s amendment to the specification filed with the response dated 20 July 2022.
Upon further search and consideration of the newly amended claims, new art was uncovered and a new grounds of rejection is set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu et al (US 2016/0114425).

Regarding claim 1 Liu discloses a method of fabricating a shaped material, the method comprising: 
providing a dry powder made of one or more compounds selected from the group consisting of bismuth chalcogenides, lead chalcogenides, tin chalcogenides, half-Heusler compounds, full-Heusler compounds, metal silicides, magnesium-group IV element compounds, inorganic clathrates, silicon-germanium compounds, metal oxides, skutterudites, metal antimonides, tetrahedrites, copper ion materials, Zintl materials, silver-containing materials, any doped equivalents thereof, or any mixture thereof ([0036], [0047], Fig. 4 see: powder 405 of thorium dioxide (ThO2) (metal oxide), or semiconductors such as silicon, germanium (silicon-germanium compounds)),
placing the dry powder in a container to form a first layer of the dry powder in the container ([0036], Fig. 4 see: powder 405 spread into a layer in a powder bed 406 of receptacle 415); 
irradiating the first layer of the dry powder with a laser to convert the dry powder to a first material layer ([0036], Fig. 4 see: powder 405 spread into a layer in a powder bed 406 sintered with laser beam 435 forming a layer of sample 325);
forming a second layer of the dry powder on the first material layer ([0036], Fig. 4 see: powder 405 further spread uniformly into a layer in powder bed 406 over the just sintered layer for layer-by-layer fabrication);
irradiating the second layer of the dry powder with the laser to convert the dry powder to a second material layer ([0036], Fig. 4 see: powder 405 further sintered by laser beam 435); and 
fusing the first material layer and the second material layer to form a shaped material ([0036], Fig. 4 see: powder 405 further sintered by laser beam 435, the fused layer forming a shaped sample 325) having semiconducting or thermoelectric properties ([0036], [0047], Fig. 4 see: sample 325 is formed from powder 405 such as thorium dioxide (ThO2) which is a wide bandgap semiconductor, or semiconductors such as silicon, germanium (silicon-germanium compounds) and will thus have the semiconducting properties of these materials).

Regarding claim 2 Liu discloses the method of claim 1, wherein the laser is a continuous wave laser ([0026], claim 17, see: the laser can be operated in CW (continuous wave) mode).  

Regarding claim 13 Liu discloses a shaped material formed according the process of claim 1 ([0036], Fig. 4 see: sample 325).  

Regarding claim 15 Liu discloses the shaped material of claim 13, wherein the shaped material is cubic, cuboidal, pyramidal, triangular prismatic, hexagonal prismatic, octagonal prismatic, cylindrical, spherical, hemispherical, conical, frustoconical, rhombic, a dumbbell, a torus, a star, a cross, a letter, a number, a symbol, a beam, a structured grid, an unstructured grid, a hybrid grid, or any combination thereof (Figs. 4, 6, and 9-10, see: the sample can be formed of various shapes including cubic/cuboidal (Figs. 6, 9-10) or a letter/symbol (U-shape in Fig. 4)).  

Regarding claim 16 Liu discloses the shaped material of claim 13, wherein the shaped material is solid (Figs. 4, 6, and 9-10, see: the sample is formed solid).  

Claims 1, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (TW 201627256A, reference made to attached English machine translation).

Regarding claim 1 Chen discloses a method of fabricating a shaped material, the method comprising: 
providing a dry powder made of one or more compounds selected from the group consisting of bismuth chalcogenides, lead chalcogenides, tin chalcogenides, half-Heusler compounds, full-Heusler compounds, metal silicides, magnesium-group IV element compounds, inorganic clathrates, silicon-germanium compounds, metal oxides, skutterudites, metal antimonides, tetrahedrites, copper ion materials, Zintl materials, silver-containing materials, any doped equivalents thereof, or any mixture thereof ([0014], [0058] see: sintered powder includes titanium dioxide (TiO2) (metal oxide) or see the electromagnetic wave absorbing powder includes zinc oxide (metal oxide)),
placing the dry powder in a container to form a first layer of the dry powder in the container ([0061]-[0062], [0065]-[0066], Figs. 3A-3C or 4 see: preheating stage 110B or carrier 112C where powder layer 201B is placed in a first layer); 
irradiating the first layer of the dry powder with a laser to convert the dry powder to a first material layer ([0016], [0061]-[0068], Figs. 3A-3C or 4 see: powder layer 201B irradiated with laser (beam L1) sinters powder 203B);
forming a second layer of the dry powder on the first material layer ([0061]-[0068], Figs. 3A-3C or 4 see: forming powder layer 205B over powder layer 201B);
irradiating the second layer of the dry powder with the laser to convert the dry powder to a second material layer; and fusing the first material layer and the second material layer to form a shaped material ([0061]-[0068], Figs. 3A-3C or 4 see: further irradiating said powder with laser (beam L1) to sinter the powder layers to form a shaped part (203C)) having semiconducting or thermoelectric properties ([0014], [0058] see: sintered powder includes titanium dioxide (TiO2) (metal oxide) or see the electromagnetic wave absorbing powder includes zinc oxide (metal oxide) both of which materials are wide bandgap semiconductors and the materials formed from them will thus have said semiconducting properties).

Regarding claim 13 Chen discloses a shaped material formed according the process of claim 1 ([0061]-[0068], Fig. 4 see: forming a shaped part (203C) from the sintered powders).  

Regarding claims 15 and 16 Chen discloses the shaped material of claim 13, wherein the shaped material is cubic, cuboidal, pyramidal, triangular prismatic, hexagonal prismatic, octagonal prismatic, cylindrical, spherical, hemispherical, conical, frustoconical, rhombic, a dumbbell, a torus, a star, a cross, a letter, a number, a symbol, a beam, a structured grid, an unstructured grid, a hybrid grid, or any combination thereof and is solid ([0061]-[0068], Fig. 4 see: shaped part (203C) formed from the sintered powders has the shape of a beam or the letter ‘I’ which is solid).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2016/0114425) as applied to claims 1-2, 13, and 15-16 above.

Regarding claim 3 Liu discloses the method of claim 2, and regarding the claim 3 limitation “wherein the laser has an output power of up to 200 W” Liu teaches in para [0031] where the laser power is from about 1 to 2000 W which entirely encompasses the claimed range of up to 200 W. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claims 4 and 6 Liu discloses the method of claim 2, and regarding the claim 4 limitation “wherein irradiation of at least one of the first layer and the second layer with the laser is conducted at a scan speed ranging from about 10 to about 5000 mm/s” and the claim 6 limitation “wherein irradiation of at least one of the first layer and the second layer with the laser is conducted with a laser beam focused to have a spot size between about 5 and about 1000 µm” Liu in para [0036] teaches laser focal spot size and scan speed are optimized to generate a temperature larger than the melting temperature of the powder, but lower than the boiling temperature of the powder.
As such, the temperature generated by the laser heating is a variable that can be modified, among others, by varying the laser focal spot size and scan speed of the laser of Liu.  For that reason, the laser focal spot size and/or scan speed, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the laser focal spot size and/or scan speed cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the laser focal spot size and/or scan speed in the method of Liu to obtain the desired temperature generated by the laser heating (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 1-4, 6, 13, 15-16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Beyerlein (DE 102012105743, reference made to attached English machine translation), and further in view of Liu et al (US 2016/0114425) and in further view of Savoy (US 2013/0218241).

Regarding claim 1 Beyerlein discloses a method of fabricating a shaped material, the method comprising: 
providing a dry powder (para [0046], claim 15, Figs. 13-16 see: first powder layer 42 and second powder layer 43 for a selective laser sintering method each formed of a thermoelectric material);
placing the dry powder on a substrate to form a first layer of the dry powder on the substrate (para [0046], claim 15, Fig. 13 see: first powder layer 41 applied to substrate 40); 
irradiating the first layer of the dry powder with a laser to convert the dry powder to a first material layer (para [0046], claim 15, Fig. 14 see: sintering first powder layer 41 with a laser beam in L-shaped areas to form laser sintered elements 42);
forming a second layer of the dry powder on the first material layer (paras [0046], [0049], claim 15, Figs. 15 and 21 see: depositing second powder layer 43, where second powder layer 43 which forms laser sintered elements 44 can overlap the prior laser sintered elements 42 at a stepped surface as in Fig. 21);
irradiating the second layer of the dry powder with the laser to convert the dry powder to a second material layer (para [0046], claim 15, Fig. 16 see: sintering second powder layer 43 to form laser sintered elements 44); and 
fusing the first material layer and the second material layer to form a shaped material (para [0046], claims 11, 15, Figs. 16, 21 see: laser sintered elements 42 and laser sintered elements 44 overlap at a stepped portion where they are sintered (fused)) having semiconducting or thermoelectric properties (para [0046], claim 15, Fig. 16 see: laser sintered elements 42 and laser sintered elements 44 for thermoelectric legs).
Beyerlein is silent to the particular thermoelectric material of the dry powder and does not explicitly disclose where said dry powder is made of one or more compounds selected from the group consisting of bismuth chalcogenides, lead chalcogenides, tin chalcogenides, half-Heusler compounds, full-Heusler compounds, metal silicides, magnesium-group IV element compounds, inorganic clathrates, silicon-germanium compounds, metal oxides, skutterudites, metal antimonides, tetrahedrites, copper ion materials, Zintl materials, silver-containing materials, any doped equivalents thereof, or any mixture thereof.
Beyerlein is silent to further details of the selective laser sintering method and does not explicitly disclose the dry powder is specifically placed in a container to form a first layer of the dry powder in the container.
Liu teaches for laser powder sintering methods and apparatuses, the shaped article being produced is formed by depositing the powder layers in a container which allows layer-by-layer fabrication of the sintered powder article (Liu, [0036], Fig. 4 see: powder 405 spread into a layer in a powder bed 406 of receptacle 415).
Liu and Beyerlein are combinable as they are both concerned with three dimensional fabrication methods of articles through laser sintering of semiconductor powders.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Beyerlein such that the dry powder of Beyerlein is placed in a container as taught by Liu to form a first layer of the dry powder in the container as taught by Liu (Liu, [0036], Fig. 4 see: powder 405 spread into a layer in a powder bed 406 of receptacle 415) as Liu teaches this container of the apparatus contains the loose powder to allow layer-by-layer fabrication of the sintered powder article (Liu, [0036], see Fig. 4).
Savoy teaches a method of manufacturing thermoelectric elements through deposition of dry powder of thermoelectric material and performing optical sintering such as with a laser of the deposited powder to densify it and form the thermoelectric material in (Savoy, Figs. 1 and 2 and [0006], [0021], [0034], [0040]-[0042]). Savoy teaches the deposited dry powder is made of one or more compounds selected from the group consisting of bismuth chalcogenides, lead chalcogenides, tin chalcogenides, half-Heusler compounds, full-Heusler compounds, metal silicides, magnesium-group IV element compounds, inorganic clathrates, silicon-germanium compounds, metal oxides, skutterudites, metal antimonides, tetrahedrites, copper ion materials, Zintl materials, silver-containing materials, any doped equivalents thereof, or any mixture thereof (Savoy, [0024], [0040] see: the dry powder thermoelectric material can include bismuth or antimony tellurides, lead tellurides, silicon germanium, LAST compounds (lead antimony silver telluride), and half-Heusler compounds). Savoy teaches the particular thermoelectric compound can be selected for its high figure of merit and high temperature operation (Savoy, [0024]).
Liu and Savoy are combinable as they are both concerned with fabrication methods of thermoelectric elements through optical (laser) sintering of semiconductor powders.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Beyerlein such that the dry powder of Beyerlein is made of one or more compounds selected from the group consisting of bismuth chalcogenides, lead chalcogenides, tin chalcogenides, half-Heusler compounds, full-Heusler compounds, metal silicides, magnesium-group IV element compounds, inorganic clathrates, silicon-germanium compounds, metal oxides, skutterudites, metal antimonides, tetrahedrites, copper ion materials, Zintl materials, silver-containing materials, any doped equivalents thereof, or any mixture thereof as taught by Savoy (Savoy, [0024], [0040] see: the dry powder thermoelectric material can include bismuth or antimony tellurides, lead tellurides, silicon germanium, LAST compounds (lead antimony silver telluride), and half-Heusler compounds) as Beyerlein is silent to the particular composition of the thermoelectric powder and Savoy teaches the recited thermoelectric compounds have a high thermoelectric figure-of-merit and high temperature operation (Savoy, [0024]).
 
Regarding claim 2 modified Beyerlein discloses the method of claim 1, and Liu further teaches wherein the laser is a continuous wave laser (Liu, [0026], claim 17, see: the laser can be operated in CW (continuous wave) mode).  

Regarding claim 3 modified Beyerlein discloses the method of claim 2, and regarding the claim 3 limitation “wherein the laser has an output power of up to 200 W” Liu teaches in para [0031] where the laser power is from about 1 to 2000 W which entirely encompasses the claimed range of up to 200 W. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  

Regarding claims 4 and 6 modified Beyerlein discloses the method of claim 2, and regarding the claim 4 limitation “wherein irradiation of at least one of the first layer and the second layer with the laser is conducted at a scan speed ranging from about 10 to about 5000 mm/s” and the claim 6 limitation “wherein irradiation of at least one of the first layer and the second layer with the laser is conducted with a laser beam focused to have a spot size between about 5 and about 1000 µm” Liu in para [0036] teaches laser focal spot size and scan speed are optimized to generate a temperature larger than the melting temperature of the powder, but lower than the boiling temperature of the powder.
As such, the temperature generated by the laser heating is a variable that can be modified, among others, by varying the laser focal spot size and scan speed of the laser of Liu.  For that reason, the laser focal spot size and/or scan speed, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the laser focal spot size and/or scan speed cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the laser focal spot size and/or scan speed in the method of modified Beyerlein to obtain the desired temperature generated by the laser heating (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 13 modified Beyerlein discloses a shaped material formed according the process of claim 1 (para [0046], Fig. 16, see: laser sintered elements 42 and laser sintered elements 44).  

Regarding claim 15 modified Beyerlein discloses the shaped material of claim 13, wherein the shaped material is cubic, cuboidal, pyramidal, triangular prismatic, hexagonal prismatic, octagonal prismatic, cylindrical, spherical, hemispherical, conical, frustoconical, rhombic, a dumbbell, a torus, a star, a cross, a letter, a number, a symbol, a beam, a structured grid, an unstructured grid, a hybrid grid, or any combination thereof (para [0046], Fig. 16, see: laser sintered elements 42 and laser sintered elements 44 are shaped as the letter “L”).  

Regarding claim 16 modified Beyerlein discloses the shaped material of claim 13, wherein the shaped material is solid (para [0046], Fig. 16, see: laser sintered elements 42 and laser sintered elements 44 are solid thermoelectric elements).

Regarding claim 21 modified Beyerlein discloses the method of claim 1, and Savoy further teaches wherein the dry powder is made of: bismuth chalcogenide, a lead chalcogenide or a tin chalcogenide; or a mixture of a) ZrNiSn and b) Hfo.3Zro.7CoSno.3Sbo.7 having ZrO2 nanoparticles embedded therein (Savoy, [0024], [0040] see: the dry powder thermoelectric material can include bismuth or antimony tellurides, or lead tellurides).  

Regarding claim 22 modified Beyerlein discloses the shaped material of claim 13, and Savoy further teaches wherein the shaped material is made of half-Heusler compounds or a combination of half-Heusler compounds and metal oxides (Savoy, [0024], [0040] see: the dry powder thermoelectric material can half-Heusler compounds).  

Regarding claim 23 modified Beyerlein discloses shaped material of claim 13, and Savoy further teaches wherein the shaped material is made of a bismuth chalcogenide, a lead chalcogenide or a tin chalcogenide (Savoy, [0024], [0040] see: the dry powder thermoelectric material can include bismuth or antimony tellurides, or lead tellurides).  

Regarding claim 24 modified Beyerlein discloses the shaped material of claim 13, and Savoy further teaches wherein the shaped material is made of a silver- containing material (Savoy, [0024], [0040] see: the dry powder thermoelectric material can include silver tellurides, LAST compounds (lead antimony silver telluride)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beyerlein (DE 102012105743, reference made to attached English machine translation) in view of Liu et al (US 2016/0114425) in further view of Savoy (US 2013/0218241) as applied to claims 1-4, 6, 13, 15-16, and 21-24  above, and further in view of Wu et al (Preparation of n-type Bi2Te3 thermoelectric materials by non-contact dispenser printing combined with selective laser melting).

Regarding claims 5 modified Beyerlein discloses the method of claim 2, but does not explicitly disclose wherein laser irradiation is conducted at a hatch distance ranging from about 1 to about 1000 µm.
Wu teaches a method of forming thermoelectric materials through layer-by-layer printing and selective laser melting (SLM) and teaches the SLM laser irradiation employs a hatch distance of 50 µm (Wu, page 3 see section “3.3 SLM non-equilibrium process”) and a spot size of 100 µm (Wu, page 2 see section “2 Experimental”). Wu teaches the laser energy density is a variable that can be modified by varying the hatch distance and/or spot size with the surface morphology of the SLM processed material layer being dependent on the laser energy density (Wu, page 3 see section “3.3 SLM non-equilibrium process” see Fig. 2).
As such, the laser energy density and thus the surface morphology of the SLM processed material layer is a variable that can be modified, among others, by varying the hatch distance of the laser of modified Beyerlein. For that reason, the hatch distance, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the hatch distance cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the hatch distance in the method of modified Beyerlein to obtain the desired laser energy density and thus the desired surface morphology of the processed material layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Beyerlein (DE 102012105743, reference made to attached English machine translation) in view of Liu et al (US 2016/0114425) in further view of Savoy (US 2013/0218241), as applied to claims 1-4, 6, 13, 15-16, and 21-24  above, and further in view of Ashkenazi (US 2012/0145210).

Regarding claim 17 modified Beyerlein discloses the shaped material of claim 13, but does not explicitly disclose wherein the shaped material is hollow along at least a portion of an axis of the shaped material.
Ashkenazi discloses thermoelectric element shaped materials that are hollow along at least a portion of an axis of the materials (Ashkenazi, [0010]-[0011], [0013]-[0018], [0040], Figs. 7-8, and 10-15 see: thermoelectric elements having hollow portions formed by horizontal cutouts 6, vertical cutouts 7, or central holes 8). Ashkenazi teaches these material shapes provide changes in heat flow direction that effectively better excite and activate electrical activity across the entire cross-sectional area of thermoelectric elements (Ashkenazi, [0029], [0034]-[0040], [0042]).
Ashkenazi and modified Beyerlein are combinable as they are both concerned with the same field of thermoelectric elements.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of modified Beyerlein in view of Ashkenazi such that the shaped material of modified Beyerlein is hollow along at least a portion of an axis of the shaped material as taught by Ashkenazi (Ashkenazi, [0010]-[0011], [0013]-[0018], [0040], Figs. 7-8, and 10-15 see: thermoelectric elements having hollow portions formed by horizontal cutouts 6, vertical cutouts 7, or central holes 8) as Ashkenazi teaches these material shapes provide changes in heat flow direction that effectively better excite and activate electrical activity across the entire cross-sectional area of thermoelectric elements (Ashkenazi, [0029], [0034]-[0040], [0042]).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 13, 15-17, 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726